Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12, 15-17 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baek et al, U.S. Patent Application Publication No. 2018/0043805.
Baek discloses a 3D printed lattice structure comprising a plurality of cells comprising link elements or nodes which link individual cells to each other.  See paragraphs 0018, 0019, 0022, 0023, claim 3.  The lattice can be formed from any polymer usable in additive manufacturing known in the art.  See paragraph 0022.  The links correspond to the claimed lacing elements because no specific structure is set forth in the claims regarding the lacing elements.  The linking elements or nodes can have rings formed at the ends, which correspond to the claimed lacing rings of claim 2.  See paragraph 0030.  The structure can have a planar side and a side which includes the nodes, so the planar side corresponds to the claimed thermal absorbing side would correspond to the planar side and the side with the nodes corresponds to the claimed thermal radiating side.  Since the rings can interconnect the cells, claim 17 is also anticipated.  Since any material will have at least some degree of reflectivity, and some degree of resistance to ozone and since any solid material can be considered to be “low-outgassing” since no particular out gassing value is specified, claims 15 and 16 are also anticipated.  Since the material can be made of a polymer, claim 12 is also anticipated.  With regard to the limitation that the thermal absorbing side absorbs electromagnetic energy and the thermal radiating side radiates electromagnetic energy, since the same structure is present, it is reasonable to expect that the structure of Baek would have the same properties as the claimed structure. 
Claims 9, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, U.S. Patent Application Publication NO. 20180043805.
Baek differs from the claimed invention because it does not disclose the particularly claimed dimensions.  
However, it would have been obvious to have selected the particular dimensions, depending on what size elements were desired for the individual elements making up the lattice structure, to provide a structure having the desired flexibility, porosity, etc. 
With regard to claims 18 and 19, since the loops on the nodes are for interlinking the lattice elements, it would have been obvious to have employed pairs of nodes on the sides to link the elements together and to have contained or encased the nodes within the cell bodies so they did not extend past the final structure.
With regard to claim 14, while Baek does not disclose the particularly claimed nylon, since it discloses any usable polymer may be employed, it would have been obvious to have selected a known polymeric material such as carbon fiber reinforced nylon to form the cells of the lattice of Baek in order to provide a strong and durable product.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, U.S. Patent Application Publication No. 2018/0043805 in view of Hurwitz, U.S. Patent No. 3,833,951.
Baek discloses a cushion as set forth above.  
Baek differs from the claimed invention because it does not disclose a metal coating layer on the cushion.  
However, Hurwitz discloses applying a metal coating layer on a cushion in order to provide flame proofing to the cushion.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art to have added a metallic coating to the cushion of Baek as taught by Hurwitz, in order to provide flame proofing to the cushion. 
Applicant’s arguments with respect to claim(s) 11/17/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 4-8, 10-11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789